SULLIVAN, Judge
(concurring in part and dissenting in part):
Defense counsel’s sole objection at trial to this evidence was that it exceeded the scope of proper rebuttal. The Court of Military Review nevertheless found good cause for entertaining at the appellate level hearsay objections to admission of this evidence. It did not delineate what this good cause was. I can find none and therefore would affirm the entire adjudged sentence on a waiver theory. See Mil. R. Evid. 103(a)(1), Manual for Courts-Martial, United States, 1984. See generally United States v. Britton, 26 MJ 24, 27 (CMA 1988) (Sullivan, J., dissenting).